.
i .




             OFFICE OF THE Al7ORNEY GENERAL OF TEXAS
                                   AUSTIN




          &In. E. A waon
          Couaty Attorney
          Qo6by County
           ~F&!?y-, ~~~
          oliar Girr


                               6noe to w&ether
                   Tour regusntfor R
          qu8stioat




          has be8n sulxllltt
                                                 aw8nao to looal
                                                 0, a6 Sutxlttedto

                                            of the C~l6olanors~
                                             14, UK36on gage 7
                                            g8rtri3the r0120ag2
                                            cm antI9366r8aU
                                        Ip slgnrdby the re-




                        28 ort¶oreO that en electtonbe held in
                        the cetera1pmolnnts in aafd oauntp in
                        Odaep~~anO8 With t&O 6nfd ~petktion
                                                          On
Sfon. x. & Xataon,:-ageZ


          Bfitwdagthe lb clayof J6nuaryA. D.
          18l3d.'
           “At u oalled wetiw of the Ccwaibafcmm*
      Court h6ld on 'hQ6dayJune 14, lBR7, Value I,
      paw3 13 the ~ollowlngoxdarwas paasedt
               * %w   cam on the  open* axtl
          aethatlx!:the retrults  of the ap6olal
          olbsnatisnon local option For the pue
          poae of dstamainingwheth6r or not
          intoxidcatingliquor6  or m66ioat66
          bltteraprodwin& bttcaloetlon,~   ehall
          be croldia Crooby Countyor not, said
          estbatr      h9lsq    been -de the xomlt
          10 hereby     deolard    to be %n taoor  oi
          locaz   optfox     by a note ot 81 for to
          t-0 agtrinet 106al option. Wherefore
          16 ie orderedtha aalo of ~intoxioati!q
          1%qWJX6     and   r3a6lcRted   bitter8   roduoing
          lntoxloatlonshall ta abrsoluto    Py pm-
          hibitbd in tho fkautrty  of ClFOSb~, State
          ap Texas, exooDt as pxn~idad by law.
          There bsbg no newepnps::pub~fohad in
          the oounty,the oldrk is U%reoted80
          jmst llCitiO66 of the above  order as
          cllraated   by    lew.”

         ~6luni~ the above to be a acrroot           ob
                                           StClteslllRt
themot6 pmtainaingto the attenptto bold a local option
sleotlanin Crosby Ccuntyon the 15th day of January,I8&36,
it in our opialonthat tho lo661 optlon law o6wiot b6 put
into operat.laa unlessand until tha result aithe el66tSoa
adopting1.tb6 publiohedeither In B nowapa I or by ost-
ln$ notlossthm?Rof. ndfi pOS%tiOIl iB Uph6 P d by th6 E 0Ul-t
of CrlmbiilAppesla ia thie State in StMoklonc!vs. Btate,
47 BIF470. Llkewfse,in Chenowioh~6. Gtoto, 95 S.W. 19
the oouxt bold6 that befara a 3ooel option l6w 66x 60 into
op6ratlon"the order mall be blinhtd~    for four sanseautlve
waeka in n niwapapsr to be de5 !r
                                gxntubby the oaunty judge,
and that auoh publioationis 6 oandltiongxwsdant to the
op6ratlaxor the'law.
          IQ further supportof our poeition,we refer yea
ta the itpentoa66 of Cook vdl,ttat6, 198 S.W. 2nd 404, in
                         s


whiah the oourt ryjrs:
          “uxllaretRtuts,tllsemtry, or IIcopy them-
     of, on alautao or oomle~laaar8~court showing
     that roault or eleatloorelatlreto pmhibltlon
     of sala a? liquor in a particularoounty,was
     pontW, lo prtia fials evidoncsthat postingwas
     don), but an order of the oatirr610nbrs1
                                            oourt
     dlrsotlsgpubllcatlonof csault of rleotlonin
     not proofor pmper publioatloaof postin&.a
           Vitb referenaeto the seoand eleatlon,or~attaapt-
(1(1~slsotl,ian,
              held in Cm&y County,the faettsas subwitted
to us by you uxa as follws, with refersme to what the
m001'dIt Of ths CO~~LUI:O~J~U' t?oUl'ttiSOlOS6:

          "It   beixg oonsidsredby the ootart crpedicmt
     it IO ordered ald~tleomedby the oouYt of its
     ?wfl~lalltlox
                that ox olootlorl
                                ba he26 by t&e quall-
     ii06 vc3tersof JustloePrs6lnetNo. I, Crosby
     Countr 7bxaa, on Saturday,the 6 day 08 Beptember
     ,X390a& the mgular votingplaoeo iasaid Justioe
     PrWlinotto batsmins W&&her OX'not th6 aah Of
     iatoxiontixg Uquora shallbe prohlbltd in the
     aforesaidJustIaePreoimt no. 1, GrosbyGaunty,
     Terals."
          Thea you &t&e furtherthat at a oalladmoating
of tha ocamlreiensrs~oourt held on Be tamber850 1890,
the folloui~ omlor appearsin Volume f:, page iA!*
          Wwmupox the matter of eamasring the
     votes east at the loaal optionelootloahda
     in JustfoePraaimt 80, 1, Crosby -9,            Texas,
     on the 6 day of Baptedber, MPO, oame up for
     omsldemtion and the murt after oountingthe
     rot-sefind that a maeaJorlty
                                0X tba votsrtamt rrt
     said alaotloawexe oaet an6 voted *Poor      Pxohlbi-
     t&n* aul itla so declared  asaraslilt of skid
     elootiox;thswtore ft fe or&are& and deemed
     bp ths oourt that tba rals of intoxioating      3istar8
     withln t&o presoribsd1imltsof the bald ~untiao
     Pmolrwst Sb. 1, Crosby Gmmty, Warn,,,      la abrwlute-
            ibltbd exagtdtg ~$~xo?hw&aa~gr~~~
     ~&Ppuxpam
     Ia*             a
    a5 teedicine5 in oofaa~
                          et aotuel siokneeeIn
    mmnor as prssarlbcd in &tic10 3226 el'the
    RoviaedClvll EXatutoeUT the Etato of '&ma,
    until ouoh tine aa the ~uulliledvotern in
    said Tuctloe8prcolwt No. 1, my at 8 ls~pl
             hOi8 SW t&t gU~OtNd
    t3l8OtiOtb                    by B EajOTity
    veto dooiriootherulserV
         IQ t30r0r UBthe r60te OubdttOu t0 w bg YOU
a~sO~os0,thsre rrcmnever aa ordar publisheder pestmU
declarlagtll0rwwlt OS the purportedalaotian. In view
of the authorities above olted, it is out opinionthat
the,lecaloption low cannot bo put into opsrationIn this
08188,~  by reuson at this electton,as there lo no mhmlag
tbct the result of mid elcetienhe6 either been posteG
or pulQ.lshad   08 requiredby law.

          tWihreforenoe to the third f&temptto hold nn
eleotlonin CreEobpCounty,you atato that at a spcoial
arsaionor the C~sslonera     * Mart, held en the 0th day
Or January, ir. D. 1892, Volume 1, pag0 31518
                                           0r the afnutes
OS mild court 1s round the Sollorlngorder;
         *It beine,oondderea by the court axyedi-
    ent It in ardered an6 Oeoreedby the oeurt et
    iti!om notlen that RIIeleotlcnbe he&! by the
    quel.Wisd votere 0S Crosby County,Toxim, ea
    Friday,the 2vth day or ;Tanuary,B. 5. l.892,
    at the regulartot%ng pleoss ia mid coantp te
    dotermlm whether or net the sale or irztoxic&-
    lng liquors aball be preh%biteUin the aSereauid
    County OS Croabr."
            You   strtte   rurther   timt at e   speoial   tena   of   the
Cemaiesfonersg Court hold on the 9th day OS %bruary, A. D.
1882, in vol. 1, pcgc 321, court H.nutos, :a round the
iOllowi~ 0lYlert
         -It appocdng ror the Sac6 Or tha retuzms
    thet the votes owe at ima eleotionvm-e not
    cuah es arc rqpl,red by law, It le therciore
    ardoredby the aeurt tPat said eleotionbe and
    the same la hereby Zieolerodvoid tin&OS no Seroo
    or (Lsscot.'
            Certainlythis thirdett8mpt            to hold on riloOtiOn
oculd be   0r   no Soroe end m-Oat RIRthe eemladxsmr5*                 oeurt
Ron. E. A. Ketfaen,
                  Page 5



orc’erhg the alootfenby lte ema order deolaredtbat
eleotlento be void 6116or no Soroo ox cffeot.
          In rogwd te the laot attermed eloctlon held
in Cmsby CountyIn 80 rer a8 your sub72lwionor the r80ta
onclrauerdspmtalnlng thoretodiacleas,you state that
at a m~ulex eeatlnlf of the oorr.laulouarsl
                                          ocurt held on
Yen&y, the Rth day c+ ,E’csy,
                            1893 at 3uw 438, Volume I,
Court frlnutes,Is Sound the Sellarciagorder:
         *Xt be oenoiUoredby the eouxt expedient
    It laardarsdaatldecreedby the oourt OS Lts
    cm mtztlonthat en sleatlrm be haltiby the
    P -slified
    uetWap,
              voters M Cmsby County,Fvma,
              Zuae 10, 1893 et the regu38r voting
    plaoss In noid sountyto dete,mlnewhether or
    net the aala of intoxloatin&llquero ahall be
    prohibit4 in the eiercseidoountyot C~retsby.R
          Tou otete Surtherthat et u sglsoialtsessien 0r
the oemalssionern* oeurt,held en ?ueadey,the 89th day
of June, l8V3, eo Bhevm in Velum I, pg~! 447 oi the Court
LUnutes,the r0ii0tfing ordera
         wThis bay the 00tu-tpxooealedto eunve~s
    the returnsOS the local optlop elnotionheld in troe-
    by Couaty,Texas, en tho 10th day or &me, A. a.
    1eQS and aitez oarsSullyoountingz    the vetee eeat
    at raid oleotien,found!that 78 votes were ~8ee
    and vote6 ror prohlbitlonand olevm affalnst     pro-
    hibitlo~and It appemln'gto tho ocurt that the
    osljority OS the votes eaat SOr prehlbitien,the
    reoultOS f&&d is declaredaccer&ngly. !%+rarozw
    It is ordered    and dsorekd by the oeurt that the
    ealc oi lntexlootlngliquorswIthin thc~pesorib-
    eillhlts oT the etd.dCrosbyCcunty,?%xaa, la
    abea~u+,elp   grohibitsderoeptthe etGe   es?r:inea
    SW saomrzcntslgrui-.penes  and  trelsOP alcohelic
    stiiaulf9ntn  as mdlcinstrIn case8 of actual ~lok-
    m5s  la the rmmr prevltleeb    in Article3228 et
    the RqoiaeffGtetutas of the Mxata at Texas, until
    ruoh 'ttm an the qua!iSiedvetws in aaid aountg
    Ray at R le@il eleotlonheld rr)rt&t PW~MIA by
    a najorltyOT vote8 aeolae otherwise."
           On your uubmlsslanof tho feota rolatlveto
 tha haldIn of suid hat oleotionin Craeby County,to-
 getharwith your sutmIbsIanof what,the rsoordeQIeofoee
 pcrtainln~ to same, It io an evidentTact that no order
 dealarInp,tDeresult at asltl electlonwas ever published
 or poutedD4 re~'~irnb by law. ?%a CGUFtts Of this &t&t@
 have c~.naletantlpheld, for a periodo? ~!orethan fi?ty
 yaara, that thr local option Im aannot be put into opew-
 tion unless and u@tl;?tl??result of the electIonadopt.iW
 It be gubliohed,elthm Ir.a iu?napaper   or b\:postingnoticea
 thoreoi.
           The aourts have followedthe holtllne trr the
 Chmowinh oaee, aupra,which Ia In substance,that beiare
                law con go Into operaticn,the order eIml1
 a looal optctlon
 be puhllshedfos four conaeoutireweeks ln a norepaper
 to be daoignuted by the county judge, and that said pub-
 H~t3:    ia e oondltlon,preaedentto tSx!Operationot
 .      .
           Under thr raot.8, as we have ther:before us, thers
 is not even a sbowlngthat an omlex of the eormi8sloners'
 court C1ruotin.gpublioct?onof the rnault of the election
 wau vmte, exoept ln the ilrat eleation, aab there la no
 showingwade xhIch even indioatesthat the resultat the
 eleat~answere ever published or posted.
           Under the UocIslonein these oases, It Is our
 opinionthat the statuterepuZrIn(g the result bf losal option
 eleotlonbe publishad,and atatlaghow IU%RSsay be publ.ished,
 la mandatory,pm3 that this not having been done, Crosby
 county Is a wet oaunty,ana the lew applloabletn wet area8
 is entoroeable.
                                         4zl4wer8
          'frueti~the% this SatIafaotorilp                $KNIr
 Inquiry,we em




                                       Freed C. Chanitlor
ATTORNEY GENERALOr'TEXA@                      &BSi8tPnt